Citation Nr: 9930157	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-22 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $5,312.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a decision by the Committee on Waivers and 
Compromises (Committee) of the Albuquerque, New Mexico 
Regional Office (RO).  The Committee, in a decision of July 
1996, denied the veteran's request for waiver of the recovery 
of an overpayment of improved disability pension benefits, in 
the calculated amount of $5,312; that decision was based on a 
finding of bad faith.  A notice of disagreement was received 
in March 1997.  The statement of the case was issued in April 
1997.  A substantive appeal was received in June 1997.  

On June 10, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned Member of the Board, 
sitting at Albuquerque, New Mexico.  A transcript of the 
hearing is of record.  At the hearing the veteran submitted 
additional evidence and waived RO consideration of such 
evidence.  38 C.F.R. § 20.1304(c) (1999).  The appeal was 
received at the Board later in June 1999.  

The veteran is represented by AMVETS in this matter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran had been in receipt of Section 306 pension 
benefits effective from May 1973; by letter dated in February 
1990, the veteran requested that he be switched from the 
Section 306 pension to the improved disability pension.  

3.  In a March 1990 letter, the veteran was informed that his 
election of improved pension benefits was effective December 
1, 1989, based on social security benefits as his only 
reported source of income.  Enclosed with this letter was a 
VA Form 21-8768, which informed the veteran of his obligation 
to notify the VA immediately of any changes in his family's 
income and/or net worth and that failure to do so would 
result in an overpayment subject to recovery.  

4.  VA letters of December 1990, January 1992 and January 
1993 informed the veteran of the requirement to report 
immediately any income from any source, and that failure to 
report changes in income could cause an overpayment of 
benefits.  

5.  On Improved Pension Eligibility Verification Reports 
(EVRs) signed and submitted in November 1991, December 1992 
and December 1993, the veteran specifically reported that he 
had not received any wages nor was he employed at anytime 
during the past 12 months.  

6.  In April 1995, the RO received information that confirmed 
that the veteran had been employed and received wages in 1991 
and 1992, which had not been reported.  

7.  In February 1996, the RO retroactively terminated the 
veteran's improved disability pension benefits, effective 
from May 1, 1991.  This action resulted in an overpayment of 
$5,312.  

8.  The repeated failure of the veteran to report his 
earnings despite his knowledge of the reporting requirements 
demonstrates an intent to seek an unfair advantage with 
knowledge of the likely consequences, and also resulted in a 
subsequent loss to the Government.  


CONCLUSION OF LAW

The overpayment of VA improved pension benefits in the 
calculated amount of $5,312 resulted from bad faith on the 
part of the veteran and, therefore, waiver of recovery of the 
overpayment is precluded.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.965(b), 3.660(a)(1) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991). 

A.  Factual background.

The pertinent facts in this case may be briefly described.  
The record reflects that the veteran had been in receipt of 
Section 306 pension benefits, effective from May 1973.  In 
February 1990, the veteran elected to receive improved 
disability pension benefits.  By letter dated in March 1990, 
the veteran was informed that he had been awarded improved 
disability pension benefits, effective December 1, 1989.  In 
that letter, the veteran was informed that the rate of 
pension was based on countable annual income of $5,806 from 
December 1, 1989, which consisted of income received solely 
from social security benefits.  Attached to the letter was VA 
Form 21-8768, which advised the veteran that he was required 
to notify the VA immediately of any changes, and that failure 
to promptly inform the VA of such changes would result in the 
creation of an overpayment in his account.  

Subsequent VA letters of December 1990, January 1992 and 
January 1993 informed the veteran of the requirement to 
report immediately any income from any source, and that 
failure to report changes in income could cause an 
overpayment of benefits.  

Of record are Improved Pension Eligibility Verification 
Reports (EVRs) completed and signed by the veteran in 
November 1991, December 1992 and December 1993, in which he 
reported that he had no income from wages in 1991 or 1992.  
These forms contained clearly marked spaces with specific 
instructions to enter the amount of wages in the years in 
question.  On each EVR, the veteran entered "0" for wages 
from employment.  As noted above, during this period the 
veteran was advised in writing that he was required to notify 
the VA of any changes in his income, and that failure to 
promptly inform the VA of such changes would result in the 
creation of an overpayment in his account.  He was also 
advised that his award was based on income received solely 
from Social Security benefits, as reported by him.  

Received in April 1995 were documents from Marcy Plaza 
Association, reflecting that the veteran had been employed 
and earned wages in 1991 and 1992.  The Association reported 
that the veteran worked full time from April 1991 to November 
1992; he reportedly earned $7,129.26 in 1991 and $7,107.13 in 
1992.  

Subsequently, by letter dated in February 1996, the RO 
informed the veteran that his improved disability pension 
benefits had been retroactively terminated, effective May 1, 
1991.  This action resulted in the creation of an overpayment 
in the calculated amount of $5,312.  

At his personal hearing in June 1999, the veteran argued that 
recovery of the overpayment would cause him to suffer undue 
financial hardship; he noted that he was no longer receiving 
pension benefits.  The veteran testified that he only did 
some part-time work in 1992, and his work history had been 
sporadic since that time.  The veteran maintained that 
everyone told him that the amount earned from working did not 
effect his VA benefits.  The veteran indicated that he had 
been told by the Social Security Administration that 
employment had nothing to do with his benefits; he was under 
the impression that VA operated under the same policy.  The 
veteran maintained that as soon as he realized that he was 
required to report his earnings, he took the appropriate 
steps to report them.  

Submitted at the hearing was a Financial Status Report (VA 
Form 20-5655), wherein the veteran reported monthly net 
income of $720, from Social Security benefits.  He calculated 
his monthly his expenses to be $700.  The veteran reported 
total assets of $575.  

B.  Legal analysis.

The pertinent regulations provide that an appellant who is 
receiving pension must notify VA of any material change or 
expected change in income that would affect entitlement to 
receive, or the rate, of the benefit being paid.  The notice 
must be made when the recipient acquires knowledge that he 
will begin to receive additional income.  38 C.F.R. 
§ 3.660(a)(1) (1999).  

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (1999).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965).  

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (1999); see 
Richards v. Brown, 9 Vet. App. 255 (1998).  

Turning to the facts of this case, much of the evidence of 
record suggests that the veteran's failure to report his 
income from employment was not mere inadvertence.  Several 
letters from the RO sent to the veteran both before and after 
receipt of the income explained with particularity that his 
pension award was based upon the amount of his income and 
that he had a duty to report any changes in income.  He had 
also been in receipt of VA pension benefits for several 
years.  Nevertheless, he did not report his employment income 
to VA upon receipt.  Rather, the record shows that the 
veteran submitted EVRs in November 1991 and December 1992, 
wherein he affirmatively denied receiving any income or wages 
from employment, although the evidence on file shows that he 
had such income in 1991 and 1992.  This was not a matter of 
simply forgetting to report changes in income.  Instead, on 
each EVR he was asked to report the amount of wage income and 
on each occasion, it was specifically noted that he was not 
receiving such income.  

Under 38 C.F.R. § 3.660(a)(1), a pension beneficiary has the 
obligation to promptly notify VA of any material change in 
income that would affect pension entitlement.  The Board is 
unable to accept the veteran's assertion that he had been 
told by the Social Security Administration that earnings from 
employment did not matter and he assumed that VA had a 
similar policy.  As noted above, the veteran was clearly 
advised on several occasions of his obligation to report all 
sources of income fully and of the relationship between his 
income and his VA pension entitlement, yet he did not report 
the income and continued to accept VA pension payments to 
which he knew he was not entitled.  This constitutes more 
than a non-willful act or mere inadvertence.  

Under these circumstances, the Board concludes that the 
evidence supports the finding of the RO that the veteran 
demonstrated bad faith by failing to report earned income 
over a two-year period for the purpose of retaining VA 
benefits to which he was otherwise not entitled.  We further 
note that he contends that repayment of the debt would cause 
financial hardship.  However, since "bad faith" in the 
creation of the debt has been shown, waiver of recovery of 
the debt is precluded by law.  38 U.S.C.A. § 5302(c); 38 
C.F.R. §§ 1.963, 1.965.  Hence, the principles of equity and 
good conscience, such as financial hardship, are not for 
application.  Further, the evidence of bad faith is not so 
evenly balanced as to create a reasonable doubt; thus, 38 
U.S.C.A. § 5107(a) is not for application.  








ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $5,312 is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

